Title: To George Washington from Colonel William Malcom, 8 October 1778
From: Malcom, William
To: Washington, George


          
            Sir
            Fort Clinton [West Point, N.Y.] Ocr 8 1778
          
          Inclosed are the Weekly returns—Two Sentences of a General Court Martial, and a letter I received last Night from Mr Smith at Haverstraw.
          It is in my opinion very necessary to have a good Officer, at Kings ferry—And as there are Troops at fishKill, perhaps Your Excellency might approve of ordering Capt. Santford with his party, to the ferry.
          I beg leave to refer your Excellency to Col. Hay, for a Character of the Artificer officers: as they are in the Q. Ms. departt. I most respectfully am Your Excellencys most obedt Servant
          
            W. Malcom
          
         